DETAILED ACTION

Response to Amendment

	Amendments and response received 01/05/2021 have been entered. Claims 1-8 and 12-14 are currently pending in this application. Claims 1, 12 and 14 have been amended and claims 10 and 11 canceled by this amendment. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection. 

Allowable Subject Matter

Claims 1-8 and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an optical detector including a protrusion that protrudes from a display, the protrusion including light-emitting portions and light-receiving portions, the optical detector detecting a position of an object of interest; wherein the optical detector is configured to distinguishably detect the case where the user contacts the protrusion and the case where the user contacts the display in accordance with an intensity of the reflected light.
The closest prior art, Kevin Morishige et al (US 20110193787 A1), teaches a device including a housing comprising a protrusion mechanism wherein the protrusion is operatively positioned within the housing to form one or more protrusions that extend from a corresponding one or more designated areas. The device comprises an organic light emitting diode display where the contact surfaces are formed of discrete light sources such as LEDs. The prior art fails to explicitly address the optical detector being configured to distinguishably detect the case where the user contacts the protrusion and the case where the user contacts the display in accordance with an intensity of the reflected light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 13, 2021